DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15 (and all dependent claims) rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “wherein the first set of electrical signals and the second set of electrical signals each comprise M pulses, M is a non-zero integer, and a switching frequency of the switch corresponds to a duration of the M pulses” is not supported by specification. Nothing in specification talks about “a switching frequency of the switch corresponds to a duration of the M pulses”. The closest thing Examiner could find is fig. 12 , but first of all fig. 12 does not indicate that the interval duration 1214-1 is equal to 1216-1, second it does not indicate that the number of pulses are equal in both intervals. It is important to note that switching frequency should be proportional to 1/interval duration, but if the interval durations are different then no single switching frequency is present.  Paragraphs 86-90 of current specification which are pertinent to the limitation does not provide support for full scope of the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 and claims 2-4, 10-11, 16-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KISHIGAMI  US 20180267158 A1 and further in view of CEGLA US 20180156907 A1 .

Regarding claim 1, 8, 15 KISHIGAMI  US 20180267158 A1 teaches
1. (Currently Amended) An electronic device, comprising:
a first radar transmitter;(302-1)(fig. 8)
a second radar transmitter; (302-2)(fig. 8)
a switch(303) configured to selectively communicatively couple to the first radar transmitter or the second radar transmitter;(fig. 8)
a transmission path(103+106) communicatively coupled to the switch(303); and
an antenna(107) communicatively coupled to the transmission path(103+106), wherein the electronic device is configured to:
provide, from the first radar transmitter(302-1), a first set of electrical signals(First code [0063-069 code A]) during a first time interval([0138-0140]), 
transmit, from the antenna, first wireless signals corresponding to the first set of electrical signals during the first time interval;[0094]
selectively, using the switch, communicatively couple the second radar transmitter to the transmission path and decouple the first radar transmitter from the transmission path;[0137-0140]
provide, from the second radar transmitter(302-2), a second set of electrical signals during a second time interval[0063-0069 Code B], and
transmit, from the antenna, second wireless signals corresponding to the second set of electrical signals during the second time interval[0094], 
wherein the first set of electrical signals and the second set of electrical signals each comprise M pulses[0063-0069 (each code has 4 elements)], M is a non-zero integer(M=4), and a switching frequency of the switch corresponds to a duration of the M pulses.(fig. 2 switching frequency correspond to Tr)
Kishigami teaches combination of codes A,  B, B’ … [0061-0063] transited with temporal separation(fig. 2 ) and therefore for each individual code A or B or B’ … it will be obvious to transmit each element of that code (1, -1 , j, -j )  with temporal separation in order to have better separation between elements of each code. 
Kishigami does not teach that  temporal separation corresponds to a pulse repetition frequency (PRF) .
 However, in a similar field of endeavor, CEGLA teaches a first and second temporal separation that corresponds to a temporal repetition frequency (Fig. 5 shows two ways well known in the art how to generate modulated code with pause and without pause).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Kishigami in order to have better separation between pulses corresponding to individual element {1, -1, j  or -j} and therefore increase SNR(signal to noise ratio see CEGLA [0222], while transmitting without pauses brings to increased refresh rate when SNR is small[0223]).	

2, 16 (Currently Amended) The electronic device of claim 1, wherein the electronic device comprises K additional radar transmitters(302-3, 302-4) and K is a non-zero integer; and
the electronic device is configured to:
selectively, using the switch, communicatively couple a given radar transmitter in the K additional radar transmitters to the transmission path and decouple the first radar transmitter, the second radar transmitter and a remainder of the K additional radar transmitters from the transmission path;(see rejection above)
provide, from the given radar transmitter, and a given set of electrical signals during a given time interval, 

transmit, from the antenna, given wireless signals corresponding to the given set of electrical signals during the given time interval, wherein the given set of electrical signals each comprise the M pulses.[0094][0066-0069]

Although Kishigami does not teach 
wherein electrical signals in the electrical signals have a temporal separation corresponding to a pulse repetition frequency (PRF);
Kishigami teaches combination of codes A,  B, B’ … [0061] transited with temporal separation(fig. 2 ) and therefore for each individual code A or B or B’ … it will be obvious to transmit each element of that code (1, -1 , j, -j )  with temporal separation in order to have better separation between elements of each code. 
However, in a similar field of endeavor, CEGLA teaches a first and second temporal separation that corresponds to a temporal repetition frequency (Fig. 5 shows two ways well known in the art how to generate modulated code with pause and without pause).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Kishigami in order to have better separation between pulses corresponding to individual element {1, -1, j  or -j} and therefore increase SNR(signal to noise ratio see CEGLA [0222], while transmitting without pauses brings to increased refresh rate when SNR is small[0223]).	


Kishigami/CEGLA teaches

3, 10,  17 (Original) The electronic device of claim 1, wherein, after transmitting the second wireless signals, the electronic device is configured to:
selectively, using the switch, communicatively couple the first radar transmitter to the transmission path and decouple the second radar transmitter from the transmission path.[0137-0140]

4, 11, 21 (Original) The electronic device of claim 3, wherein a sub-frame comprises the first time interval and the second time interval; and wherein the electronic device is configured to iteratively perform[0007][0169](repeatedly), for multiple sub- frames, at least some of which have a different respective first set of electrical signals, a different second set of electrical signals, or both: the providing of the first set of electrical signals; the transmitting of the first wireless signals; the selectively communicatively coupling the second radar transmitter to the transmission path and decoupling the first radar transmitter from the transmission path; the transmitting of the second wireless signals; and the selectively communicatively coupling the first radar transmitter to the transmission path and decoupling the second radar transmitter from the transmission path.[0137-0140]

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KISHIGAMI  US 20180267158 A1 in view of Sun  (Pub. No. CN 102809746 B; hereinafter referred to as Sun) and CEGLA US 20180156907 A1 .
. 
Regarding claim 5, 12, 18  Kishigami teaches
5. (Original) The electronic device of claim 1, wherein the electronic device comprises N radar receivers(201) and N is a non-zero integer;(at least one)
wherein the electronic device is configured to:
receive, at the N radar receivers, one or more first wireless-return signals corresponding to the first wireless signals and one or more second wireless-return signals corresponding to the second wireless signals; and
combine the one or more first wireless-return signals(fig. 7 signal form 302-1) and the one or more second wireless-return signals(signal from 302-2) to(intended use no patentable weight will be addressed based on argument  and also additional prior art to advance prosecution) create a virtual array multi-input multi-output (MIMO) radar[0156] having an antenna aperture size of 2N.([0106]combination of first and second signal MC signal it is clear that the aperture size is proportional to the number of the generators.  In case 2 generators it is 2N in case 4 generators it is either 4N. Also it is important to note that we can call generator 1+ generator 2  as G1 and generator 3+ generator 4 as G2 and then we reduce the aperture to 2N by increasing transmission aperture)
SUN (CN102809746B) in the same scope of endeavor, explicitly discloses combining the returns of multiple return signals to create a virtual MIMO array with an antenna aperture size of 2N  (¶ 20 “The MIMO array of 2 N receipts has identical azimuthal resolution with the SIMO array that 1 2N receives among the present invention, and promptly the MIMO array uses N+2 array element, then uses 2N+1 array element with it with SIMO array of differentiating. When receiving element number of array N >=20, can think that the latter is the former 2 times approximately.”)

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify KISHIGAMI to include SUN. One would have been motivated to do so in order to reduce the number of array elements while still obtaining high resolution (SUN at [0006]). 

Claims 6, 13 ,19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KISHIGAMI  US 20180267158 A1 in view of Sun further in view of IWASA US 20190285738 A1 and CEGLA US 20180156907 A1.
.  

 Although Kishigami does not teach regarding claim 6, 13, 19 the electronic device and method of claim 5 and 18, wherein the first set of electrical signals and the second set of electrical signals have a fundamental wavelength and at least two adjacent radar receivers of the N radar receivers are separated by one half of the fundamental wavelength.
Iwasa teaches
the electronic device and method of claim 5 and 18, wherein the first set of electrical signals and the second set of electrical signals have a fundamental wavelength and at least two adjacent radar receivers of the N radar receivers are separated by one half of the fundamental wavelength.[0063]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Kishigami with invention by Iwasa in order to suppress grating lobes or sidelobe components[0063].	


Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KISHIGAMI  US 20180267158 A1 in view of Ivlac, Transmit and Receive Array Gain of Uniform Linear Arrays of Isotrops,  2009 IEEE Sarnoff Symposium, 30 March 2009 - 01 April 2009 and CEGLA US 20180156907 A1 .
.

Re claim 7, 14, 20, Kishigami does not teach but Ivlac teaches the electronic device and method of claim 1 , wherein the first set of electrical signals and the second set of electrical signals have a fundamental wavelength and the first radar transmitter and the second radar transmitter are spatially separated by an integer multiple of the fundamental wavelength(page 2 col 1 lines 1-5)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Kishigami with invention by Ivlac in order create uncoupled antenna (abstract shows why uncoupled antenna has advantages).	






Conclusion
           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648